. Case 3:11-cv-03241-MAS-TJB Document 122-2 Filed 10/30/18 Page 1 of 2 PagelD: 7146

Michael E. Quiat, Esq.

Atty ID No. 015911985

USCHER, QUIAT, USCHER & RUSSO
A Professional Corporation

433 Hackensack Avenue, 2"! Floor
Hackensack, NJ 07601

Phone 201-342-7100

Fax 201-342-1810

Tybe Anne Brett, Esq.

(Pro Hac Vice Motion to be filed)

FEINSTEIN, DOYLE, PAYNE & KRAVEC, LLC
429 Fourth Avenue

Law & Finance Building, Suite 1300

Pittsburgh, PA 15219

Phone 412-281-8400

Fax 412-281-1007

Attorneys for Plaintiff
Kevin M. McCann, M.D.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Civil Action No. 3:1 1-cv-03241-MAS-TJB
KEVIN M. McCANN, M.D.,

Plaintiff, ECF CASE
VS.
ORDER
UNUM PROVIDENT,

Defendants.

 

THIS MATTER, opened to the Court by Uscher, Quiat, Uscher & Russo, P.C.
and Feinstein, Doyle, Payne & Kravec, L.L.C., attorneys for the Plaintiff Kevin McCann,
M.D., by way of Notice of Motion Pursuant to Local Rule 79.4 and supporting Affidavit

of Michael E. Quiat, Esq., and the Court having heard the arguments of counsel and
Case 3:11-cv-03241-MAS-TJB Document 122-2 Filed 10/30/18 Page 2 of 2 PagelD: 7147

having considered the papers submitted on behalf of the Plaintiff and the Defendant, and
the Court being of the opinion that the following Order should be entered,

IT IS on this day of , 2018

ORDERED as follows:

1. This matter is scheduled for a status conference on ,
2018, to discuss all further proceedings to be conducted on remand;

2 This Court shall thereafter establish a schedule for all further proceedings
to be conducted in the District Court, given that the United States Court of Appeals for
the Third Circuit has vacated and remanded for further proceedings, the order of this
Court entered on March 23, 2016, in accordance with the opinion of the Third Circuit
filed on October 5, 2018: and

2. This Court shall establish a schedule for the filing of an application for
attorney’s fees by Plaintiff against the Defendant pursuant to 29 U.S.C. J 1132(g), to a

date 30 days after the entry of Final Judgment in the District Court and/or until further

Order of this Court.

SO ORDERED

Date:

 

 

HON. MICHAEL A. SHIPP, U.S.D.J.
